Citation Nr: 0843094	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  07-10 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals, post-operative 
herniated nucleus pulposus at L4-5.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to September 
1969.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Jackson, Mississippi (RO), which held that the veteran did 
not submit new and material evidence to reopen his claim for 
service connection for residuals, post-operative, herniated 
nucleus pulposus.  A February 2007 statement of the case 
(SOC) reopened the claim and denied it on the merits.  

The Board notes that irrespective of the RO's reopening the 
claim, it will adjudicate the initial issue of new and 
material evidence in the first instance, because this initial 
issue determines the Board's jurisdiction to reach the 
underlying claim and to adjudicate the claim de novo.  
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  
As such, the Board has identified the issue as stated on the 
title page.

The issue of entitlement to service connection for residuals, 
post-operative herniated nucleus pulposus at L4-5 is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A June 1975 Board decision denied service connection for 
residuals of a post-operative lumbar herniated nucleus 
pulposus.  

2.  A May 2002 rating decision held that the veteran did not 
submit new and material evidence to reopen the claim for 
service connection for herniated nucleus pulposus of the 
lumbar region.

3.  Evidence added to the record since the May 2002 rating 
decision does relate to an unestablished fact necessary to 
substantiate the appellant's claim for service connection for 
residuals, post-operative herniated nucleus pulposus at L4-5, 
and does raise a reasonable possibility of substantiating 
that claim.


CONCLUSION OF LAW

Evidence received since the May 2002 rating decision denying 
the application to reopen a claim for service connection for 
residuals, post-operative herniated nucleus pulposus at L4-5, 
is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5107, 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is reopening this claim and remanding it for 
further development.  As such, no discussion of VA's duty to 
notify or assist is necessary.

The Board observes that despite the finality of a prior 
decision a claim will be reopened and the former disposition 
reviewed if new and material evidence is presented or secured 
with respect to the claim which has been disallowed.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court of 
Appeals for Veterans Claims (Court) has held that when "new 
and material evidence" is presented or secured with respect 
to a previously and finally disallowed claim, VA must reopen 
the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

"New" evidence is existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
is existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a).

The Court has held that VA is required to review for newness 
and materiality only the evidence submitted by a claimant 
since the last final disallowance of a claim on any basis in 
order to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).  The newly presented evidence need not be 
probative of all the elements required to award the claim, 
but need be probative only as to each element that was a 
specified basis for the last disallowance.  Id. at 284.

The June 1975 Board decision denied service connection for 
residuals of a post-operative lumbar herniated nucleus 
pulposus.  The Board noted that the veteran was treated for 
lumbosacral strain during service but found that the 
condition was acute and transitory as there was no residual 
disability at separation.  This decision became final.  
38 U.S.C.A. § 7104 (West 2002).  

The evidence of record at that time included service medical 
records showing that the veteran's back had been hurting for 
about one week, then became more severe after he lifted a 50-
pound box.  A September 1974 VA hospital summary shows that 
the veteran underwent a total bilateral laminectomy at L5 and 
a bilateral subtotal hemilaminectomy at L4 with excision of 
HNP L4, 5 bilaterally.  At that time, the veteran related 
that he had an "accident" in 1967.  On his January 1975 VA 
Form 1-9, the veteran also referred to two inservice 
injuries, including a fall of 20 or 30 feet from the top of a 
flat bed truck.  The veteran's January 1975 Informal Hearing 
Memorandum also referred to two inservice injuries, the fall 
from the truck and the later lifting injury.

The May 2002 rating decision held that the veteran did not 
submit new and material evidence to reopen the claim for 
service connection for residuals, post-operative, herniated 
nucleus pulposus at L4-5.  This decision also became final.  
38 U.S.C.A. § 7105 (West 2002).  The rating decision stated 
that a March 2002 lay statement from one of the veteran's 
fellow sailors (relating that during active duty the veteran 
injured his back falling onto asphalt or concrete from a 
cargo truck, and that he and his wife visited the veteran in 
the infirmary), was duplicative of evidence already 
considered.  

Since the May 2002 rating decision became final, the veteran 
has submitted a November 2005 statement from a private 
physician.  The physician relates that he treated the veteran 
from early 1970 to August 1974 for lower back pain.  At that 
time, the veteran related having incurred the injury when he 
fell from a truck while on active duty.  This evidence is 
relevant because it shows that the veteran did have an 
inservice low back injury that resulted in post-service 
residuals.  It therefore raises a reasonable possibility of 
substantiating the claim and is material within the meaning 
of 38 C.F.R. § 3.156(a).  Accordingly, the Board finds that 
new and material evidence has been submitted to reopen the 
veteran's claim.  To this extent only, the benefit sought on 
appeal is granted.

Inasmuch as the claim for service connection has been 
reopened, the Board must consider the merits of the claim.  
The next step for the Board in this case is to assess the new 
and material evidence in the context of the other evidence of 
record and make new factual determinations.  On review, the 
Board finds that additional development is needed.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, 
a thorough discussion of the application of the duties to 
notify and assist will be included in a subsequent decision 
(if the claim remains denied following remand).


ORDER

New and material evidence having been submitted, the 
application to reopen a claim for service connection for 
residuals, post-operative herniated nucleus pulposus at L4-5, 
is granted; to this extent only, the appeal is granted.

REMAND

The VCAA requires that VA assist a claimant by providing the 
claimant a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In this case, VA provided the veteran an examination in June 
2007.  The VA examiner provided the opinion that the 
veteran's in-service muscle strain was unrelated to his 
present status-post laminectomy and disk excision times two, 
L4 and L5 disks.  In reaching this conclusion, the VA 
examiner only addressed the veteran's in-service lumbosacral 
strain, precipitated by lifting a heavy box.  The VA examiner 
did not address the earlier injury incurred when the veteran 
fell off the top of a cargo truck, despite the numerous 
references to this injury in the claims file.  

In Dalton v. Nicholson, 21 Vet. App. 23, 38-40 (2007), the 
Court held that an examination was inadequate where the 
examiner did not comment on the veteran's report of inservice 
injury, but relied only the service medical records to 
provide a negative opinion.  As this is the case here, a new 
VA examination and opinion should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for an examination to 
determine the nature, extent and 
etiology of any low back condition, 
including residuals, post-operative 
herniated nucleus pulposus at L4-5.  
The claims file must be made available 
to the examiner.

Following a review of the relevant 
medical evidence in the claims file, the 
medical history (including that set forth 
above), and the results of the clinical 
evaluation and any tests that are deemed 
necessary, the examiner is asked to opine 
whether it is at least as likely as not 
that any current low back disability, 
including residuals, post-operative 
herniated nucleus pulposus at L4-5, is 
causally related to either: (1) an 
inservice fall from the top of a truck 
onto asphalt or cement, or (2) an 
inservice injury incurred while lifting a 
50 pound box; or (3) a combination of 
these two inservice injuries.  In doing 
so, the examiner must specifically 
acknowledge and discuss the veteran's 
report of a continuity of symptomatology 
since service, and the March 2002 lay 
statement prepared by R.L.K.  All 
findings and conclusions should be set 
forth in a legible report.

2.  Then, readjudicate the veteran's 
claim for service connection for 
residuals, post-operative herniated 
nucleus pulposus at L4-5.  If the benefit 
sought on appeal remains denied, provide 
the veteran with an SSOC.  The SSOC 
should contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


